Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 21, 2021

                                       No. 04-21-00094-CV

                                    CITY OF EAGLE PASS,
                                          Appellant

                                                 v.

            Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                            Appellee

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 18-01-35130-MCV
                             Honorable Maribel Flores, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On October 13, 2021, appellee filed a Motion to Lift Stay. We ORDER appellant to file a
response within 10 days of this order.

           It is so ORDERED October 21, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT